Citation Nr: 0710120	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-26 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1951 until July 
1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.

In November 2006, subsequent to certification of this appeal 
to the Board, new evidence has been associated with the 
claims file.  This evidence was accompanied by a statement 
from the veteran in which he waived consideration by the 
Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Throughout the rating period on appeal, the evidence of 
record indicates persistent complaints of abdominal pain and 
findings of weight loss; objectively, no active duodenal 
ulcer disease has been demonstrated to account for the 
veteran's complaints concerning his gastrointestinal system.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for the veteran's duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, Diagnostic Code 7305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a January 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
claim, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a July 2006 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  
 
Correspondence construed as a claim of entitlement to an 
increased rating was received by the RO in May 2001.  
Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for a duodenal ulcer 
pursuant to Diagnostic Code 7305.  

The Board observes that during the pendency of the appeal, 
effective July 2, 2001, the schedular criteria involving 
disabilities of the digestive system found at 38 C.F.R. 
§ 4.114 underwent revision.  However, Diagnostic Code 7305 
was unaffected by these changes.

Both prior to and as of July 2, 2001, Diagnostic Code 7305 
provides a 20 percent rating where the evidence demonstrates 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  In 
order to be entitled to the next-higher 40 percent 
evaluation, the evidence must show moderately severe duodenal 
ulcer that is less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

The Board has reviewed the evidence of record and finds no 
support for an award of the next-higher 40 percent rating 
under Diagnostic Code 7305.  At the outset, it is noted that 
the overall weight of the evidence does not indicate that 
anemia is a component of the veteran's disability picture.  
Indeed, upon VA examination on a fee basis in July 2000, 
there was no sign of malnutrition or of anemia.  Moreover, 
while a July 2003 letter written by Daniel A. Lahana, M.D. 
noted that the veteran had mild anemia, such condition was 
not indicated upon recent VA examination in August 2005 or in 
any other recent treatment reports.  

Regarding weight loss, the July 2003 letter written by Dr. 
Lahana noted that the veteran had lost 6 pounds while 
reporting no change in diet.  Moreover, the operative note 
associated with the veteran's August 2006 
esophagogastroduodenoscopy indicated that the veteran had 
lost 6 pounds in the past 3 months.  However, that study 
revealed normal first, middle and distal portions of the 
duodenum.  The final diagnoses were gastroesophageal ulcer on 
the gastric side, acute and chronic gastritis, gastric 
erosions, mild esophagitis and esophageal hiatus hernia.  
Thus, while weight loss is clearly shown in the record, it 
has not been attributed to the service-connected duodenal 
ulcer.  Indeed, the August 2006 esophagogastroduodenoscopy 
did not reveal any active duodenal ulcer disease to which the 
weight loss could be attributed.  An earlier August 2005 VA 
examination which diagnosed gastroesophageal reflux disease 
(GERD) also expressly indicated that there was no active 
peptic (duodenal) ulcer disease.

The evidence also reveals consistent complaints of epigastric 
pain.  In fact, the August 2006 esophagogastroduodenoscopy 
was performed in response to increased  symptoms of 
epigastric distress and pain on swallowing.  Again, however, 
that study did not show any active duodenal ulcer disease to 
which the pain complaints could be attributed.  

Additionally, the evidence does not establish recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Instead, the clinical 
treatment reports reflect complaints of abdominal pain, with 
no indication that such pain was incapacitating.  Overall, as 
reported by the veteran at his August 2005 VA examination, 
his symptomatology consists of nausea two to three times per 
week, with no vomiting.  He also reported diarrhea one to two 
times monthly.  Finally, he reported grinding stomach pains 
which wake him several times nightly.  At his July 2006 
hearing, the veteran further explained that his stomach pain 
occurred daily and was sometimes relieved by eating.  He 
stated that he took medication for the pain.  The veteran 
further endorsed vomiting, about once every two to three 
months, which had not been shown in the treatment reports.  
Increased symptoms were indicated in the 
esophagogastroduodenoscopy operative report, dated in August 
2006 as previously discussed.  While acknowledging all 


these symptoms, they do not indicate a disability picture 
more nearly approximated by the next-higher evaluation.  
Furthermore, even if the evidence could be construed as 
demonstrating symptomatology commensurate with a 40 percent 
evaluation under Diagnostic Code 7305, assignment of such 
evaluation would nevertheless be inappropriate because the 
competent evidence fails to show such symptoms are due to 
active duodenal ulcer disease, as opposed to the various 
other gastrointestinal conditions that are symptomatic, but 
not adjudicated service connected disabilities.

Because the veteran is service-connected specifically for 
duodenal ulcers, alternate Diagnostic Codes addressing other 
forms of ulcers are not found to be pertinent to the claim.  
Indeed, the competent evidence fails to indicate that the 
nonservice-connected disabilities diagnosed in August 2005 
and August 2006 were proximately due to or the result of the 
veteran's service-connected duodenal ulcer.  
In fact, as to the veteran's GERD, the VA examiner in August 
2005 stated that in his opinion such condition was not 
causally related to the veteran's ulcer disease.  Because 
this opinion was offered following a review of the claims 
folder and after an objective examination of the veteran, it 
is found to be highly probative.  Moreover, no other 
competent evidence of record refutes this opinion.  For these 
reasons, there are no other relevant Diagnostic Codes for 
consideration.  

At this juncture, the Board also acknowledges a March 2000 
letter written by Dr. Lahana which also indicates a diagnosis 
of myasthenia gravis.  Dr. Lahana stated that, on the grounds 
of that additional diagnosis, the veteran should be entitled 
to additional benefits.  However, the evaluation of the 
veteran's gastrointestinal disability is dependent not on the 
number of diagnoses of record but rather on the overall 
disability picture.  As already discussed, the disability 
picture demonstrated by the competent evidence does not 
warrant a higher rating under any Diagnostic Code.  In 
conclusion, the competent evidence does not support a rating 
in excess of 20 percent for the veteran's service-connected 
duodenal ulcer.  As the 


preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an increased rating for a duodenal ulcer is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


